Citation Nr: 9902030	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

In September 1995, the RO denied the veterans original claim 
of service connection for pes planus.  The veteran was 
notified of this determination, but did not file a timely 
appeal.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a May 1996 rating decision of the RO which 
determined that no new and material evidence had been 
submitted to reopen the veterans claim.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained. 

2.  New evidence, which bears directly and substantially on 
the veterans claim of service connection for bilateral pes 
planus and is so significant that it must be considered in 
order to fairly decide the merits of the veterans claim, has 
been presented.



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veterans claim of service connection for 
bilateral pes planus.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the ROs decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Court of Veterans Appeals (Court) has held that the Board 
must perform a two-step analysis when the veteran seeks to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, No. 98-7017 (Fed.Cir. September 16, 
1998).  This regulation emphasizes the importance of ensuring 
that the evidentiary record is complete before a ratings 
decision is made.  See Hodge, supra.  It should also be 
pointed out that, in determining whether evidence is new and 
material, credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has also held that, in order to determine whether 
the newly submitted evidence is material, the adjudicator 
must determine whether it is probative of the disputed 
issue which is the basis for the previous final VA 
adjudication of the claim.  Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  See also Evans v. Brown, 9 Vet. App 
273, 286 (1996).  

The evidence of record at the time of the ROs September 1995 
decision included the veterans service medical records.  The 
service entrance examination was positive for findings 
referable to pes planus, which was characterized as being 
asymptomatic.  The records also indicated that the veteran 
sought treatment for symptomatic pes planus on numerous 
occasions throughout service.  

The evidence received since the ROs September 1995 rating 
decision includes numerous statements from the veteran, a 
report of VA examination conducted in February 1996, VA 
outpatient treatment records and a copy of a medical 
statement which opines that [t]he veterans military 
service served as the agent of aggravation for his 
bilateral pes planus.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the submitted 
medical statement, is relevant to the veterans claim of 
service connection and is instrumental in ensuring a complete 
evidentiary record for evaluation of the veterans claim.  
See Hodge, supra.  The Board notes significantly that the 
statement identified the veterans military service as the 
agent of aggravation for his bilateral pes planus condition.  
In other words, this new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veterans claim.  See 38 C.F.R. § 3.156(a).  

Thus, the Board finds that the veterans claim of service 
connection is reopened and that a de novo review of the claim 
is warranted.  





ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral pes planus has been submitted, the 
appeal is allowed subject to the action as discussed 
hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for bilateral pes planus is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veterans claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for his pes planus.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should undertake to schedule 
the veteran for a VA examination in order 
to determine the nature and likely 
etiology of his bilateral pes planus.  
All indicated testing should be performed 
in this regard.  The claims folder should 
be made available to the examiner for 
review in connection with his evaluation.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veterans pre-
existing pes planus underwent an increase 
in severity beyond the natural 
progression during his period of military 
service.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veterans claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
veterans claim of entitlement to service 
connection for bilateral pes planus.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).  
- 2 -
